Fisi-i, C. J.
(After stating the foregoing facts.)
1. Without considering the other grounds of the motion to dismiss the writ of error, we think, in-view of the previous rulings of this court which are applicable here, there can be no question that the motion must prevail, on the ground that, after the bill of exceptions had been finally agreed upon as correct, counsel for plaintiff in error failed to retender the same to the judge within a reasonable time. It appears, from the certificate of the judge, that the objections to the bill of exceptions, as originally presented, were discussed before him for three dajrs by counsel for both sides; that on April 15, a bill of exceptions was finally agreed on, and that counsel for plaintiff in error took the same to have it copied as corrected and agreed upon, and did not present the bill as thus copied to the judge until May 23, thus withholding the same for thirty-eight days. In Atkins v. Winter, 121 Ga. 75, it was held that thirty-eight days was an unreasonable length of time to allow counsel for plaintiff in error to remove the judge’s objections and to present to him a corrected bill of exceptions. It was there said: “Since, in the nature of the case, it ought to require less time to correct than in the first instance to prepare an entire bill of exceptions, it is both liberal and reasonable, by analogy, to fix twenty days for the correction and return of the bill of exceptions, the same being a period deemed sufficient by the law for the preparation of bills of exceptions in injunction cases, which are among the most voluminous provided for by statute.” In Allison v. Jowers, 94 Ga. 335, it was said: “The section [Civil Code, §5545] is silent as to the length of time the party to whom it is returned or his attorney will be allowed to *633remove the judge’s objections and tender a corrected bill of ex-, •ceptions; but he certainly should not be allowed for this purpose (in the absence of some good reason for delay) longer than thirty days.” And in Parkman v. Dent, 109 Ga. 289, it was said: “If, in any event, counsel tendering a bill of exceptions can ever be allowed any greater length of time for correcting the same than that given by statute for presenting it in the first instance, it should appear that the delay was occasioned by imperative necessity.” See also Walker v. Wood, 119 Ga. 624.
2. In the argument of the motion to dismiss, Atkins v. Winter was brought under review, leave having been granted counsel for plaintiff in error for this purpose. After duly considering the ruling there made, we are thoroughly satisfied of its soundness and approve the same.

Writ of error dismissed.


All the Justices concur, except AtMnson, J., dissenting.